Citation Nr: 1128948	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected status post right medial meniscectomy (also referred to as right knee disorder), currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran had active duty from October 1983 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In May 2008, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

In September 2008, the Board remanded the Veteran's increased rating claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO: (1) provide the Veteran with appropriate notice regarding the type of evidence necessary to substantiate an increased rating claim; and (2) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  In October 2008, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination of his knees.  The examination was completed in December 2008, and a copy of the VA examination report has been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the October 2009 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also 

Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board also observes that additional evidence, in the form of medical records and the Veteran's statements, have been received, which were not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in July 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2010).  

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected right knee disability.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel of the Veteran's claim seeking an increased rating for his right knee disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO, in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's status-post medial meniscectomy of the right knee is manifested by extension limited to 0 degrees, and by limitation of flexion to no worse than 45 degrees during repetitive range of motion, even taking into account his complaints of pain; nor has he been shown to have any ankylosis, and/or impairment of the tibia and fibula with slight right knee or ankle disability.  

3.  The Veteran's status-post medial meniscectomy of the right knee is manifested by no worse than severe recurrent subluxation or lateral instability.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for status-post right medial meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 5256-5262 (2010).  

2.  The criteria for a separate evaluation of 30 percent, but no higher, for impairment of the knee with severe recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the current appeal, the Veteran filed his claim seeking an increased rating for his service-connected knee disorder in March 2006.  A letter dated in April 2006 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected right knee disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the letter provided the Veteran with notice of how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, and his private and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issues on appeal were obtained in May 2006, April 2007 and December 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disabilities in this case.  While it is unclear whether the May 2006 and December 2008 examiners had the claims file available to review, the Veteran's subjective complaints and the objective findings were recorded, prior medical procedures and records were referenced.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Appeal

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  Words such as "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for removal of the semilunar cartilage.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  A 40 percent disability rating is warranted when extension is limited to 30 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

In the present appeal, the Veteran is currently assigned a 10 percent disability evaluation for his service-connected right knee disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  He contends that he is entitled to a rating in excess of 10 percent for this service-connected disability.  For the reasons that follow, the Board concludes that while an increased rating is not warranted, separate compensable ratings are.  

The record reflects that the Veteran underwent a right knee high tibial osteotomy with a medial opening wedge and autogenous iliac crest bone graft in March 2006.  In the operative report, his surgeon and private physician, R.W., M.D., indicated that the Veteran was experiencing progressive medial sided activity related pain, and the high tibial osteotomy may provide him with some level of relief from these symptoms.  

Subsequent to his surgery, the Veteran was afforded a VA examination in May 2006 wherein it was noted that he injured his right knee in Infantry School in 1984 and consequently underwent a medial meniscectomy of his right knee in May 1984.  The Veteran reported to experience pain outside of his knee joint, and, on a scale of one to ten (with one being the least amount of pain and ten being the most), he rated his pain at a seven.  According to the Veteran, he experiences pain on a daily basis and the pain lasts for several hours and becomes worse by the end of the day.  He claims that standing in an upright position, applying weight and pressure to his leg, and ambulating for a long period of time all serve to precipitate his knee pain.  The Veteran stated that he worked as a post office mailman and "has a park and loop delivery of the mail so he walks a lot."  However, he noted that he had not worked since his March 2006 surgery and planned to continue taking time off from work until June 2006 "per orthopedic instructions" due to his surgery.  The examiner observed that the Veteran walked with an antalgic gait and used a cane to help him walk.  

Upon physical examination, the examiner observed that the Veteran's range of motion in his right knee was shown to be 0 to 95 degrees, and he had extension to   -3 degrees.  The examiner observed additional limitation of motion upon repetitive motion, noting the Veteran's complaints of pain during flexion at 45 degrees with weight bearing, and at 75 degrees with non-weight bearing.  The examiner described the patella as mobile and observed no sign of effusion.  He did note that there was mild crepitance palpable and the Veteran had a "tender trigger point which is laterally just below the joint line over the proximal head of the ulna...."  The Drawer and McMurray's tests produced negative results and the joint was felt to be stable.  According to the Veteran, his activities of daily living have been effected by his service-connected right knee disability because he experiences pain at night and has to get up and move around about two times due to his knee stiffening up.  In addition, he is currently incapable of performing his job and must take time off work as he cannot walk his mail route until he has more post operative healing.  The examiner determined that the major functional impact of the Veteran's service-connected right knee disability is his right knee joint pain and diagnosed him with stable right knee wedge osteotomy with open reduction internal fixation.  

The Veteran subsequently had his knees examined at a VA medical facility in February 2007.  According to the examiner, the Veteran was specifically scheduled for an examination of his left knee, but the Veteran only complained of right knee pain.  The examiner noted that the Veteran takes aspirin eight to ten times a day for the right knee and walks with an antalgic gain favoring the right leg.  The examiner further noted that the Veteran does not use any assistive devices when walking and he was independent when performing his activities of daily living.  

The Veteran underwent an additional VA examination in April 2007.  During the examination, the Veteran reported that his private physician had recently discovered a torn anterior cruciate ligament (ACL) in the right knee but no repair was done, and now his "right knee pops out about twice a day."  According to the Veteran, in February 2007 he fell down the steps while attempting to deliver the mail, and he experiences pain and swelling in his right knee at the end of the day which causes him to limp.  The Veteran also states that his knee pain is daily and lasts for several hours, and activities such as walking down the steps serve to precipitate his pain while over-the-counter medication helps relieve his pain.  He states that he cannot participate in any sports such as golf, tennis, baseball or bowling as a result of his right knee disability, and on a scale of one to ten, he rates his knee pain at a seven.  According to the examiner, while the Veteran is able to conduct his activities of daily living independently, he does experiences achiness when standing on his feet and walking a lot.  With respect to carrying out his occupational duties, the examiner further stated that while the Veteran is capable of walking and driving his mail route, prolonged walking as well as walking down the steps bother him and he reportedly experiences instability in his right knee.  

Upon physical examination, the examiner observed a 41 centimeter (cm) circumference of the right knee in comparison to a 38.5 cm circumference of the left knee.  The examiner did not detect any overt signs of effusion but did find signs of mild crepitance with active range of motion of the joint.  It was noted that the patella was mobile and "ligamentous manipulation of the joint was stable."  The examiner determined that, overall, the knee joint is stable.  The Veteran's range of motion was 0 to 125 degrees, with pain at 70 degrees upon repetitive active range of motion while weight bearing.  The Veteran also underwent an X-ray of the right knee, the findings of which revealed a tibial wedge osteotomy with a metal fixation plate and four screws, as well as "[d]egenerative changes with marginal osteophyte formation and sclerosis with moderate to severe narrowing of the medial compartment of the knee joint...."  Based on his discussion with, and evaluation of, the Veteran, the examiner diagnosed the Veteran with stable right knee medial meniscectomy, open reduction, internal fixation with wedge osteotomy and hardware, and degenerative joint disease of the right knee, medial joint compartment.  

The Veteran was seen by his private physician, Dr. W., in November 2007 during which it was noted that the Veteran underwent removal of his proximal tibial hardware in October 2007.  The physician noted that the Veteran has a chronic ACL deficient knee and acknowledged his complaints of right knee instability, a mild intermittent dull ache and problems with excessive walking.  He further noted that while the Veteran can accomplish his shift at work well, he has difficulty completing any overtime, particularly if he has to help with his co-worker's shifts.  Upon physical examination, Dr. W. observed that the Veteran's wound was healing nicely, and that he had good motion and mild effusion.  However, the Lachman test produced positive results.  According to Dr. W., the Veteran has a horribly arthritic knee with an ACL deficiency and will require a total knee replacement at some point in the future.  Dr. W. found it quite remarkable that the Veteran was able to work as much as he does and concluded that while it was reasonable for him to continue on his current route as long as he is able to do so, he should not continue working excessively given the severity of his knee condition.  

During his May 2008 Travel Board hearing, the Veteran complained of continuous swelling, burning, locking up and giving out of his right knee.  He testified that his right knee will just buckle and cause him to drop to the ground.  See May 2008 Hearing Transcript, p. 3.  According to the Veteran, his private physician provided him with a knee brace which he wears once a week when his symptoms are especially bad.  He further testified that his symptoms have progressively grown worse throughout the past few years.  See Hearing Transcript. pp. 9-11.  

Pursuant to the September 2008 Board remand, the Veteran was afforded another VA examination in December 2008.  During the examination, the Veteran reported to experience constant sharp pain in his right knee and stated that he has to keep his right leg moving otherwise the knee will lock up and occasionally give out on him.  The Veteran has tried various methods of treatment, to include formal physical therapy, steroid joint injections, and over-the-counter medication, but claims these methods neither help nor provide long-term relief.  He takes aspirin eight to ten times a day as well as two to four tablets of Tylenol P.M. a night to help him sleep.  The Veteran states that walking and climbing steps, particularly walking, gives rise to his pain.  On a scale of one to ten, the Veteran rates his pain at a 5 - 6, but states that his pain level reaches an 8 - 9 during a flare-up.  According to the Veteran, he experiences pain on a daily basis, and the pain lasts for several hours and becomes worse towards the end of the day.  The examiner noted that the Veteran currently uses an elastic knee sleeve and places ice packs on it in the evening to treat the swelling.  

During the physical examination, the Veteran displayed an antalgic gait favoring the right leg and used a cane to help him with ambulation.  The examiner observed that the right knee exhibited some bony protuberance which appeared swollen, but concluded that since it felt firm it was definitely bony.  He described the patella as mobile and observed no crepitus under the kneecap, but did find that manipulation of the kneecap produced a flare-up of pain.  The examiner also detected signs of crepitus when the Veteran flexed the knee to about 70 degrees.  According to the examiner, the tests for laxity, including the meniscal and ligament stress test and the anterior drawer, did reveal a slight amount of give, but these same results were reflected in the left leg and there was no posterior give or medial or lateral stressing that opened up the joint line.  The examiner determined that the joint felt stable, but acknowledged that it displayed some weakness in the ACL, and noted that past magnetic resonance images (MRIs) of the right knee revealed an old ACL disruption which was never repaired.  The Veteran's range of motion was shown to be 0 to 125 degrees with extension to full 0 degrees, and the Veteran demonstrated increasing pain at full extension to 0 degrees and flexion to 70 during repetitive motion.  The examiner also observed that walking precipitated the Veteran's knee pain as well.  With respect to his activities of daily living, the Veteran remains independent, but he does experience pain when climbing a staircase or walking.  He claims he can no longer participate in any sports as a result of his knee pain, and while he still uses a riding mower to mow the lawn, he cannot perform certain household chores such as gardening or weed wacking.  With respect to his occupation, the Veteran claims he resigned from his position as a mail man because he could no longer carry out his duties due to his right knee disability.  

In summary, the examiner stated that he was not able to sublux or demonstrate lateral instability or locking of the right knee.  He observed that there was pain with active range of motion, especially with extension to 0 degrees and flexion to 70 degrees, and acknowledged that the Veteran experiences weakness with ambulation as well as excessive fatigability when walking with the right knee.  Report of the X-ray revealed "moderate joint space loss of medial tibiofemoral compartment with tri-compartment degenerative joint disease osteophytosis" and possible small suprapatellar effusion.  Based on his evaluation of the Veteran, the examiner diagnosed him with right knee degenerative joint disease, right knee medial meniscectomy with wedge resection with plate and screw placement, and chronic ACL deficiency.  According to the examiner, the Veteran right knee pain is aggravated with weight bearing, and therefore activities such as ambulation and repetitive use of the right knee significantly increase his knee pain, and limit his functional ability.  

In a June 2009 letter, Dr. W. indicated that the Veteran has medial compartment arthritis, "which is likely at least partly related to his previous partial meniscectomy and previous injury many years ago."  He noted that while the Veteran showed some improvement after his March 2006 high tibial osteotomy, his pain has progressed to the point that he had to stop working, and his most recent X-rays reflect a worsening of his medial compartment arthritis "to the point that he has near bone on bone contact of his medial compartment."  The physician noted that while the Veteran's overall alignment has been corrected by his osteotomy, "he has had further collapse and arthritic change of his medial compartment" and has therefore suffered increasing symptoms.  According to Dr. W., the Veteran also has a chronic ACL rupture and severe instability in his knee, and his arthritis is compounded by instability.  Therefore he would not be a candidate for a reconstructive ligament procedure such as an ACL reconstruction, and while the Veteran can continue using his knee brace, unfortunately, there is no other course of treatment which can be offered to him, and he will ultimately require knee replacement surgery.  Based on Dr. W's opinion, the Veteran can not engage in any employment at this time that would require prolonged standing, walking or climbing and he cannot do anything more than occasional kneeling or squatting.  

The Veteran is currently assigned a 10 percent disability evaluation for his service-connected status-post right medial meniscectomy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  He contends that he is entitled to a higher rating for his service-connected right knee disability.  As previously noted herein, a 10 percent disability evaluation represents the maximum scheduler evaluation under that diagnostic code, and a higher evaluation is not available under Diagnostic Codes 5259.  

However, the Board has considered whether the Veteran is entitled to a higher rating (and even separate a compensable rating) under the other available diagnostic codes.  As previously discussed above, when evaluating a service-connected knee disorder, the controlling laws and regulations allow for the assignment of separate disability ratings for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also 38 C.F.R. § 4.14 (2010); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  

Also as previously discussed herein, the General Counsel noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

Here, the Veteran was shown to have extension to -3 degrees and flexion to 95 degrees (with limitation of motion in flexion to 45 degrees upon repetition, which was attributed to pain) during the May 2006 VA examination.  In addition, the Veteran's range of motion measurements were shown to be 0 to 125 degrees during both the April 2007 and December 2008 VA examinations.  In addition, the April 2007 and December 2008 examination reports reflect the Veteran's complaints of pain at 70 degrees upon repetitive movement.  Furthermore, the December 2008 examiner opined that the Veteran's right knee pain is aggravated during weight bearing, and activities such as ambulation as well as repetitive use of the right knee over a period of time significantly exacerbates his knee pain and limits his functional ability.  

Clearly, based on these examination findings (which show normal extension, limitation of flexion no worse than 95 degrees, and limitation of flexion with pain on repetition no worse than 45 degrees), a higher rating of 20 percent based on limitation of flexion, or indeed a separate compensable rating based on limitation of extension, is not warranted.  38 C.F.R. §  4.71a, Diagnostic Codes 5260, 5261.  Moreover, the Board believes that the current 10 percent evaluation adequately considers and compensates the Veteran for functional loss due to flare-ups of pain, fatigability, pain on movement, and weakness upon use of his right knee.  38 C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  For these reasons, the Board finds that a higher disability rating of 20 percent for the right knee disorder due to additional limitation of flexion, or indeed a separate compensable rating based on limitation of extension, is not warranted.  

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  During the April 2007 VA examination, the Veteran complained that his right knee pops out nearly twice a day.  He also reported to experience feelings of instability in his right knee at his November 2007 private treatment visit, and a subsequent Lachman test produced positive results.  Dr. W. determined that the Veteran had a chronic ACL deficient knee, and some of his symptoms arose from this condition as well as his continued arthritis.  His complaints of instability were reiterated during his May 2008 Travel Board hearing, and the Veteran specifically testified that at times his right knee will just unexpectedly buckle and cause him to frequently fall to the ground.  At the December 2008 VA examination, the Veteran reported that the right knee occasionally gives out on him and the objective medical evidence showed a "slight amount of give with anterior drawer [testing]." However, the examiner observed these same results in the left leg and noted that there was no posterior give or any medial or lateral stressing that opened up the joint line in the right knee.  As previously noted above, the June 2009 letter from Dr. W. indicated that the Veteran has medial compartment arthritis which is "likely at least partly related to his previous partial meniscectomy and previous injury many years ago."  Dr. W. also noted that the Veteran has a chronic ACL rupture and experiences severe instability in his knee which compounds his already severe arthritis.  

The Board acknowledges that the evidence of record differs with respect to whether there is objective evidence of instability in the Veteran's right knee.  While the examiner at the May 2006, April 2007 and December 2008 VA examinations described the knee joint as stable and determined there was no demonstrated lateral instability in the Veteran's knee, private reports from Dr. W. reveal objective findings of instability.  In addition, the Veteran has consistently reported to experience instability and giving way of his right knee.  The Board notes that the instability in the Veteran's knee has been attributed to his chronic ACL deficiency, and, while there is no evidence relating his ACL deficiency to his medical meniscectomy, there is no evidence to show that the medial meniscectomy did not in some way contribute to or cause the Veteran's chronic ACL deficiency.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence of record does reveal some impairment of the right knee with severe recurrent subluxation or lateral instability and assigns the Veteran a separate 30 percent disability rating for his right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes for the knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  Diagnostic Codes 5258 is not for application as dislocated cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.  

Additionally, the Board has considered the appropriateness of staged ratings but finds that they are not appropriate here.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluation for the status-post right medial meniscectomy as well as the 30 percent evaluation assigned by this decision for severe instability of the right lower extremity are appropriate for the entirety of the rating period.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's right knee disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected right knee disability contemplates his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An evaluation in excess of 10 percent for status post right medial meniscectomy is denied.  

Entitlement to a separate 30 percent disability evaluation for impairment of the left knee with severe recurrent subluxation or lateral instability is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

In a March 2009 statement, the Veteran contended that his service-connected disability precludes employment.  Specifically, the Veteran maintains that he has not been able to maintain steady work since leaving his job as a mailman as a result of his service-connected right knee disorder.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

During the December 2008 VA examination, the Veteran reported that he left his job at the post office in June 2008 because he could no longer perform his occupational duties due to his right knee disability.  The examiner noted that while the Veteran was able to perform his activities of daily living independently, he experienced pain while climbing stairs as well as during any type of activity which involved walking.  Previous medical records reflect that the Veteran worked as a mail man and his job required a great deal of standing and walking.  The Veteran later indicated that he was working as a maintenance man.  See November 2008 Statement of Veteran.  However, a subsequent letter submitted by the Veteran indicates that he is currently unemployed due to his service-connected right knee condition.  See March 2009 Statement of Veteran.  A June 2009 letter from the Veteran's private physician, Dr. W., reflects that the Veteran currently can not engage or participate in any employment which requires prolonged standing, walking, or climbing, and he cannot do anything more than occasionally kneel or squat.  The Board construes the Veteran's statements as contentions that his service-connected right knee disability has resulted in his inability to work.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board on this claim.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the occupational impairment caused by his service-connected right knee disability.  The relevant documents in the claims folder should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  

The VA examiner should express a specific opinion as to the impact of the service-connected right knee disability on the Veteran's ability to obtain and maintain substantially gainful employment.  Complete rationale should be provided for all opinions expressed.  

3.  Thereafter, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


